COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Tony Harris v. The State of Texas

Appellate case number:      01-16-00880-CR

Trial court case number:    1504582

Trial court:                232nd District Court of Harris County

       A jury found appellant, Tony Harris, guilty of the felony offense of tampering
with physical evidence. After finding true the allegations in two enhancement paragraphs,
the jury assessed his punishment at confinement for fifty years. Appellant has filed an
agreed motion to abate the appeal and remand the “matter to the trial court to consider an
agreed out-of-time motion for new trial granting Appellant a new sentencing hearing.”
The motion indicates that “[a]ppellant has conferred with the First Assistant District
Attorney for Harris County, Texas” regarding the motion and “he agrees that it should be
granted.” We grant appellant’s motion.
       Accordingly, we abate the appeal and remand the cause “to the trial court to
consider an agreed out-of-time motion for new trial granting Appellant a new sentencing
hearing” in accordance with the parties’ agreement reflected in the “Agreed Motion to
Abate Appeal & Remand for Out-of-Time Motion for New Trial,” filed in this appeal on
March 30, 2017. A representative of the Harris County District Attorney’s Office and
appellant’s counsel, T. Brent Mayr, shall be present at any trial court hearing on remand.
Appellant shall also be present in person or, if he is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1



1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and the parties’ attorneys. On
       request, appellant and his counsel shall be able to communicate privately without being
       recorded or heard by the trial court or the State’s attorney.
       The trial court shall have a court reporter, or court recorder, record the hearing.
The trial court clerk is directed to file a supplemental clerk’s record containing any
pleadings, motions, and other documents filed after abatement and the trial court’s
findings, recommendations, orders, and rulings no later than 30 days from the date of this
order. See TEX. R. APP. P. 34.5(c). The court reporter is directed to file the reporter’s
record of the hearing within 30 days from the date of this order. If a hearing is conducted
by video teleconference, a certified recording of the hearing also shall be filed in this
Court no later than 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: _April 24, 2017